UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROLAND GRAHAM,

                             Plaintiff,                            21-CV-3973 (LTS)
                    -against-                             ORDER DIRECTING PRISONER
                                                              AUTHORIZATION
ALINA MORAN, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Philadelphia Industrial Correctional Center, brings

this action pro se. To proceed with a civil action in this Court, a prisoner must either pay $402.00

in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request permission to

proceed without prepayment of fees, submit a signed IFP application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the

Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed

in this Court without prepayment of fees must therefore also authorize the Court to withdraw

these payments from his account by filing a “prisoner authorization,” which directs the facility

where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account

in installments and to send to this Court certified copies of the prisoner’s account statements for

the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff did not submit a prisoner authorization with his complaint. Within thirty days of

the date of this order, Plaintiff must either pay the $400.00 in fees or complete and submit the


       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
attached prisoner authorization. If Plaintiff submits the prisoner authorization, it should be

labeled with docket number 21-CV-3973 (LTS). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:
           New York, New York
                                                              /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
